

 
Exhibit 10.2





December 31, 2015


Mr. Kevin M. Modany
ITT Educational Services, Inc.
13000 North Meridian Street
Carmel, IN  46032-1404


Dear Kevin:


This letter agreement (this "Agreement") is intended to set forth our mutual
understanding and agreement regarding your continued employment as Chief
Executive Officer of ITT Educational Services, Inc. (the "Company").
 
Accordingly, you and the Company agree as follows.
 
1. Termination of August 4, 2014 Letter Agreement.  Effective as of the date
hereof, the letter agreement between you and the Company dated August 4, 2014,
as amended (the "August 4, 2014 Letter Agreement"), is hereby terminated and
neither you nor the Company shall have any further rights, obligations or claims
under the August 4, 2014 Letter Agreement.
 
2. At-Will Employment.  You shall continue to be employed by the Company as its
Chief Executive Officer.  Such employment shall be on an at-will basis, which
means that your employment may be terminated at any time by either you or the
Company for any or no reason.  You will continue to receive cash compensation
(including base salary and compensation pursuant to the short-term compensation
plan or other bonus plan) as determined by the Compensation Committee (the
“Committee”) of the Board of Directors (the "Board") from time to time, and
participate in the Company's employee benefit plans, as such plans exist from
time to time.  You shall also be eligible to receive equity-based compensation
as may be determined by the Committee from time to time.
 
3. Severance if Employment Terminated by the Company without Cause or by You for
Good Reason.
 
(a) If the Company terminates your employment without Cause or if you resign
your employment for Good Reason, you will be entitled to receive, subject to
your compliance with subparts (d) and (e) below, severance compensation in an
amount equal to two times the sum of (i) your base salary plus (ii) your target
short-term compensation amount for the fiscal year in which the employment
termination occurs, payable in substantially equal installments over the
twenty-four (24) months following the employment termination date.
 
(b) For purposes of this Agreement, "Cause" shall have the meaning set forth in
the ITT Educational Services, Inc. Senior Executive Severance Plan adopted on
October 22, 2007, as amended (the "Senior Executive Severance Plan"), as in
effect on the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
(c)  For purposes of this Agreement, "Good Reason" shall have the meaning set
forth in the Senior Executive Severance Plan as in effect on the date hereof,
and a resignation of employment for "Good Reason" shall require the satisfaction
of the conditions of subsections (A), (B) and (C) of Section 3(a) of the Senior
Executive Severance Plan as in effect on the date hereof.
 
(d) You acknowledge and agree that the Company's payment of the severance
compensation under this Agreement will be deemed to constitute a full settlement
and discharge of any and all obligations of the Company to you arising out of
this Agreement, your employment with the Company and/or the termination of your
employment with the Company.  You also acknowledge and agree that as a condition
to receiving any of the severance compensation under this Agreement, you will
execute, deliver to the Company, and not revoke a release agreement in a form
prepared by, and satisfactory to, the Company (the "Release Agreement") pursuant
to which you will release and waive, to the fullest extent permitted by law, all
claims against the Company, its subsidiaries and affiliates, and all of its and
their present and/or former owners, officers, directors, employees, agents,
attorneys, insurers, representatives, employee benefit plans and their
fiduciaries, both individually and in their representative capacities,
including, without limitation, all claims arising out of this Agreement, your
employment with the Company, and/or the termination of your employment with the
Company; provided, however, that the Release Agreement will not affect or
release (a) any rights to the severance compensation under this Agreement;
(b) any vested rights or benefits you may have under any employee retirement or
welfare benefit plan of the Company (except any severance plan), or (c) any
vested rights or benefits you may have under the Company's Amended and Restated
2006 Equity Compensation Plan, any successor or other equity compensation plan,
or any related option agreement or restricted stock unit agreement.  The
severance compensation described in this Agreement is in lieu of any severance
benefits under any severance policy or plan the Company may have now or in the
future, and you acknowledge that you are not entitled to any other severance
benefits, except as set forth in subpart (g) below.
 
(e) Your entitlement to severance compensation under this Agreement is
contingent on your compliance with the non-disclosure and restrictive covenant
obligations of this Agreement.  You acknowledge and agree that if you breach any
of the non-disclosure or restrictive covenant provisions set forth in this
Agreement, then in such event (i) you will have forfeited your right to receive,
and the Company will have no further obligation to pay, any severance
compensation that would otherwise be payable to you under this Agreement, and
(b) you will be obligated to pay to the Company an amount equal to the amount of
the severance compensation received by you under this Agreement, with such
amount being due and payable immediately upon the Company making written demand
on you for such payment.  You further acknowledge and agree that such forfeiture
and clawback are separate from, and not in lieu of, any and all other legal
and/or equitable remedies that may be available to the Company in connection
with your breach of any non-disclosure or restrictive covenant provision set
forth in this Agreement and the Company reserves all such legal and/or equitable
remedies.
 
(f) You acknowledge and agree that you will not be entitled to any severance in
the event the Company terminates your employment because of a Disability
Event.  For purposes of this Agreement, the term "Disability Event" means either
(i) when you are deemed disabled and entitled to benefits in accordance with any
Company-provided long-term disability insurance policy, if any is applicable,
covering you, (ii) your inability, because of injury, illness, disease or bodily
or mental infirmity, to perform, with or without reasonable accommodation, the
essential functions of your job for more than one hundred twenty (120) days
during any period of three hundred sixty-five (365) days, or (iii) upon the
written determination by a physician selected by the Company that, because of an
injury, illness, disease or bodily or mental infirmity, you are unable to
perform, with or without reasonable accommodation, the essential functions of
your job, and, as of the date of determination, such condition is reasonably
expected to last for a period of one hundred twenty (120) days or longer after
the date of determination, based on the medical information reasonably available
to such physician at the time of such determination.
 
 
2

--------------------------------------------------------------------------------

 
(g) You shall be eligible to participate in the Senior Executive Severance Plan,
subject to its terms and conditions, provided, however, that you and the Company
agree that under no circumstances shall you be entitled to receive severance
compensation or benefits under both this Agreement and under the Senior
Executive Severance Plan.  For purposes of clarity, the Severance Benefits (as
defined in the Senior Executive Severance Plan) under the Senior Executive
Severance Plan are in lieu of any severance payments or benefits described in
this Agreement; accordingly, if your employment ends under circumstances in
which you are eligible to receive the Severance Benefits (as defined in the
Senior Executive Severance Plan) under Section 3(a) of the Senior Executive
Severance Plan (subject to satisfaction of any applicable conditions as set
forth in Section 3(b) of the Senior Executive Severance Plan), you shall not be
entitled to the severance compensation described in this Agreement.
 
4. Non-Disclosure of Confidential Information.
 
(a) For purposes of this Agreement, the term "Confidential Information" means
any and all of the Company's (and its subsidiaries' and affiliates') trade
secrets, confidential and proprietary information and all other non-public
information and data of or about the Company (and its subsidiaries and
affiliates) and its business, including, without limitation, lists of customers,
information pertaining to customers, marketing plans and strategies, information
pertaining to suppliers, information pertaining to prospective suppliers,
pricing information, engineering and technical information, software codes, cost
information, data compilations, research and development information, business
plans, financial information, personnel information, information received from
third parties that the Company has agreed to keep confidential, and information
about prospective customers or prospective products and services, whether or not
reduced to writing or other tangible medium of expression, including, without
limitation, work product created by you in rendering services for the Company;
provided, however, that "Confidential Information" shall not include information
that (i) is or becomes generally available to the public by use, publication or
the like, through no fault of you or (ii) is obtained without restriction by you
after termination of your employment with the Company from a third party who had
the legal right to disclose such information to you.
 
 
3

--------------------------------------------------------------------------------

 
(b) During your employment with the Company and thereafter, you will not use or
disclose to others any of the Confidential Information, except (i) in the
ordinary course of your work for and on behalf of the Company, (ii) with the
prior written consent of the Company, (iii) as required by law or judicial
process, provided you promptly notify the Company in writing of any subpoena or
other judicial request for disclosure involving confidential information or
trade secrets, and cooperate with any effort by the Company to obtain a
protective order preserving the confidentiality of the confidential information
or trade secrets, or (iv) in connection with reporting possible violations of
law or regulations to any governmental agency or from making other disclosures
protected under any applicable whistleblower laws.  You agree that the Company
owns the Confidential Information and you have no rights, title or interest in
any of the Confidential Information.  Additionally, you will abide by the
Company's policies protecting the Confidential Information, as such policies may
exist from time to time.  At the Company's request or upon termination of your
employment with the Company for any reason, you will immediately deliver to the
Company any and all materials (including all copies and electronically stored
data) containing any Confidential Information in your possession, custody or
control.  Upon termination of your employment with the Company for any reason,
you will, if requested by the Company, provide the Company with a signed written
statement disclosing whether you have returned to the Company all materials
(including all copies and electronically stored data) containing any
Confidential Information previously in your possession, custody or
control.  Your confidentiality/non-disclosure obligations under this Agreement
continue after the termination of your employment with the Company.  With
respect to any particular trade secret information, your
confidentiality/non-disclosure obligations will continue as long as such
information constitutes a trade secret under applicable law.  With respect to
any particular Confidential Information that does not constitute a trade secret,
your confidentiality/non-disclosure obligations will continue as long as such
information remains confidential, and will not apply to information that becomes
generally known to the public through no fault or action of you or others who
were under confidentiality obligations with respect to such information.
 
5. Restrictive Covenants.
 
(a) For purposes of this Agreement, (i) "Competitive Business" means any
for-profit entity that is engaged in the business of providing post-secondary
education with annual revenues of at least $100 million and is competitive with
the business of the Company; (ii) "Person" means any individual or entity
(including without limitation a corporation, partnership, limited liability
company, trust, joint venture, or governmental entity or agency);
(iii) "Prohibited Capacity" means:  (A) the same or similar capacity or function
to that in which you worked for the Company; (B) any executive or senior
management capacity or function; (C) any officer or director capacity; (D) any
consulting or advisory capacity or function; (E) any ownership capacity (except
you may own as a passive investment up to five percent (5%) of any class of
securities regularly traded on a national stock exchange or other public
market); (F) any capacity or function in which you likely would inevitably use
or disclose any of the Company's trade secrets and/or Confidential Information;
or (G) any other capacity or function in which your knowledge of the
Confidential Information would facilitate or assist your work for the
Competitive Business; (iv) "Restricted Geographic Area" means each of the states
of the United States, including, without limitation, each and every state in
which the Company is doing business as of the date your employment terminates;
and (v) "Restricted Time Period" means during your employment with the Company
and for a period that is the longer of:  (A) one year after the date your
employment terminates; or (B) if you are entitled to severance compensation
under this Agreement or the Senior Executive Severance Plan, the period during
which such severance compensation is to be paid.
 
 
4

--------------------------------------------------------------------------------

 
(b) During the Restricted Time Period, you will not within the Restricted
Geographic Area engage in (including, without limitation, being employed by,
working for, or rendering services to) any Competitive Business in any
Prohibited Capacity; provided, however, if a Competitive Business has multiple
divisions, units or segments, some of which are not engaged in providing
post-secondary education, you may work for or consult with only that division,
unit or segment that is not engaged in providing post-secondary education,
provided that (i) you first provide the Company with a written notice describing
in reasonable detail your  position with and anticipated activities for the
Competitive Business, which such written notice also includes an assurance that
your affiliation with and work for the Competitive Business will relate only to
the non-competitive division, unit or segment and will not involve any
activities that are competitive with the Company, and (ii) your affiliation with
and/or work for the non-competitive division, unit or segment of the Competitive
Business would not likely cause you to inevitably use and/or disclose any
Confidential Information.
 
(c) During the Restricted Time Period, you will not urge, induce or seek to
induce any of the Company's independent contractors, subcontractors, business
partners, distributors, brokers, consultants, sales representatives, customers,
vendors, suppliers or any other Person with whom the Company has a business
relationship to terminate their relationship with, or representation of, the
Company or to cancel, withdraw, reduce, limit or in any manner modify any such
Person's business with, or representation of, the Company.
 
(d) During the Restricted Time Period, you will not:  (i) solicit or recruit for
employment, hire, employ, engage the services of, or attempt to hire, employ, or
engage the services of, any individual who is an employee of the Company;
(ii) assist any Person in the recruitment, hiring or engagement of any
individual who is an employee of the Company; (iii) urge, induce or seek to
induce any individual to terminate his/her employment with the Company; or
(iv) advise, suggest to or recommend to any Competitive Business that it employ,
engage the services of, or seek to employ or engage or engage the services of
any individual who is an employee of the Company.
 
(e) During the Restricted Time Period, you will not make or publish any
statement or comment that disparages or in any way injures the reputation and/or
goodwill of the Company or any of its subsidiaries or affiliates or any of its
or their shareholders, members, officers, directors or employees; provided,
however, that nothing in this section is intended to prohibit you from
(i) making any disclosures as may be required or compelled by law or legal
process or (ii) making any disclosures or providing any information to a
governmental agency or entity, including without limitation in connection with a
complaint by you against the Company or the investigation of any complaint
against the Company.
 
(f) You acknowledge and agree that the restrictive covenants contained herein
prohibit you from engaging in certain activities directly or indirectly, whether
on your  own behalf or on behalf of any other Person, and regardless of whether
you are acting as an employee, independent contractor, owner, partner, agent,
consultant, or advisor.
 
(g) In the event you violate any of the restrictive covenants contained herein,
the duration of all restrictive covenants (and the Restricted Time Period) will
automatically be extended by the length of time during which you were in
violation of any of the restrictive covenants.
 
 
5

--------------------------------------------------------------------------------

 
(h) Although you and the Company consider the restrictive covenants contained in
this Agreement to be reasonable, particularly given the competitive nature of
the Company's business and your position with the Company, you and the Company
acknowledge and agree that:  (i) if any covenant, subsection, provision, portion
or clause of this Agreement is determined to be unenforceable or invalid for any
reason, such unenforceability or invalidity will not affect the enforceability
or validity of the remainder of this Agreement; and (ii) if any particular
covenant, subsection, provision, portion or clause of this Agreement is
determined to be unreasonable or unenforceable for any reason, including,
without limitation, the time period, geographic area, and/or scope of activity
covered by any restrictive covenant, such covenant, subsection, provision,
portion or clause will automatically be deemed reformed such that the contested
covenant, subsection, provision, portion or clause will have the closest effect
permitted by applicable law to the original form and shall be given effect and
enforced as so reformed to whatever extent would be reasonable and enforceable
under applicable law.  We agree that any court interpreting any restrictive
covenant provision of this Agreement will, if necessary, reform any such
provision to make it enforceable under applicable law.
 
6. Injunctive Relief.  You acknowledge that a breach or threatened breach by you
of any of your non-disclosure or restrictive covenant obligations under
this  Agreement will give rise to irreparable injury to the Company and that
money damages will not be adequate relief for such injury and, accordingly, you
agree that the Company shall be entitled to obtain equitable relief, including,
but not limited to, specific performance, temporary restraining orders,
preliminary injunctions and/or permanent injunctions, without having to post any
bond or other security, to restrain or prohibit such breach or threatened
breach, in addition to any other legal remedies which may be available,
including the recovery of money damages.
 
7. Cooperation.  You agree that, for the longer of (a) one (1) year after the
date your employment terminates or (b) if applicable, the period during which
you are eligible to receive severance compensation under this Agreement or the
Senior Executive Severance Plan, if the Company desires you to provide any
information or testimony relating to any judicial, administrative or other
proceeding involving the Company (or any of its subsidiaries or affiliates), you
will cooperate in making yourself reasonably available for such purposes and
will provide truthful information and/or testimony.  The Company agrees to
reimburse you for all necessary and reasonable out-of-pocket expenses you incur
in connection with such matters.  Should you be served with a subpoena in any
legal proceeding relating to the Company (or any of its subsidiaries or
affiliates), you agree to (x) notify the Company immediately of the subpoena and
provide it with a copy of the subpoena, (y) reasonably cooperate with the
Company and its attorneys in responding to the subpoena and in preparing for any
hearings, depositions or other formal process by which evidence is taken or
received, and (z) provide truthful testimony in response to questions that are
within the scope of proper discovery.
 
8. Company Property.  You acknowledge and agree that all tangible materials,
equipment, documents, copies of documents, data compilations (in whatever form),
and electronically created or stored materials that you receive or make in the
course of your employment with the Company (or with the use of Company time,
materials, facilities or trade secrets or confidential information) are and will
remain the property of the Company.  Upon the termination of your service with
the Company, or at the Company's request, you will immediately deliver to the
Company (a) any and all memoranda, notes, records, drawings, manuals, computer
programs, documentation, diskettes, computer tapes, electronic data (in whatever
form or media), and all copies thereof, in your possession or under your
control, whether prepared by you or others, containing any Confidential
Information; and (b) any and all property or equipment belonging to the Company,
including, without limitation, keys, access cards, computers, files and
documents.
 
 
6

--------------------------------------------------------------------------------

 
9. Successors and Assigns.  The Company shall have the right to assign this
Agreement, and the rights and obligations of the Company under this Agreement
will inure to the benefit of and be binding upon any and all successors and
assigns of the Company, including without limitation by asset assignment,
merger, consolidation or other reorganization.  As used in this Agreement,
"Company" means the Company as hereinbefore defined and any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.  The services to be provided by you to the
Company hereunder are personal, and you shall not have the right to assign this
Agreement or any of your rights or obligations under this Agreement.
 
10. Clawback.  You acknowledge and agree that the amounts paid by the Company to
you, including amounts payable pursuant to this Agreement, may be subject to
recoupment or clawback pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law, or pursuant to a policy or plan of the Company in effect from time to time,
and you agree to repay such amounts to the extent required thereunder.
 
11. Compliance with Code Section 409A.  Our intent is that payments and benefits
under this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended, and Treasury Regulation Section 1.409A-1(h) (collectively
"Code Section 409A"), to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and be
administered to be in compliance therewith.  Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Code Section 409A, you will not be
considered to have terminated employment with the Company for purposes of this
Agreement until you would be considered to have incurred a "separation from
service" from the Company within the meaning of Code Section 409A.  Any payments
described in this Agreement that are due within the "short-term deferral period"
(as defined in Code Section 409A) will not be treated as deferred compensation
unless applicable law requires otherwise.  Each amount to be paid or benefit to
be provided to you pursuant to this Agreement that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
identified payment for purposes of Code Section 409A.  Notwithstanding anything
to the contrary in this Agreement, to the extent that any payments to be made in
connection with your separation from service would result in the imposition of
any individual excise tax and late interest charges imposed under Code Section
409A, the payment will instead be made on the first business day after the
earlier of (a) the date that is six (6) months following such separation from
service or (b) the date of your death.
 
12. Notices.  Any notice required or permitted under this Agreement shall be in
writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:
 
 
7

--------------------------------------------------------------------------------

 
If to the Company:


ITT Educational Services, Inc.
13000 North Meridian St.
Carmel, IN 46032
Attention:  Chief Legal Officer


With a copy to (which copy will not constitute notice):


Faegre Baker Daniels LLP
300 North Meridian Street, Suite 2700
Indianapolis, IN 46204
Attention: David A. Given


If to you:


To you most recent address on file with the Company for payroll purposes




A notice delivered personally will be deemed delivered and effective as of the
date of delivery.  A notice sent by overnight courier or express mail will be
deemed delivered and effective the next business day after it is deposited with
the postal authority or commercial carrier.  A notice sent by certified or
registered mail will be deemed delivered and effective three (3) days after it
is deposited with the postal authority.
 
13. Entire Agreement; Modification; Waiver.  This Agreement contains the full,
complete, and entire agreement between us, superseding any and all other
contracts or proposals, oral or written, and any and all other communications
between us relating to the subject matter of this Agreement, including but not
limited to the August 4, 2014 Letter Agreement.  This Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
(a) our mutual agreement in a written instrument executed by you and a Company
representative duly authorized by the Board, or (b) reformation by a court as
provided herein. Failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement will not be deemed a waiver of such
term, covenant or condition.
 
14. Governing Law.  To the extent not preempted by federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the laws of
the State of Indiana, without giving effect to any choice-of-law or
conflict-of-law principle that would cause the application of the substantive
law of any jurisdiction other than Indiana.  You and the Company agree that any
legal action arising out of or relating to this Agreement, your employment with
the Company or the termination of your employment shall be commenced and
maintained exclusively before any appropriate state court of record in Hamilton
County, Indiana, or in the United States District Court for the Southern
District of Indiana, Indianapolis Division; further, you and the Company hereby
irrevocably submit to the jurisdiction and venue of such courts and waive any
right to challenge or otherwise object to personal jurisdiction or venue in any
action commenced or maintained in such courts; provided, however, the foregoing
shall not affect any applicable right a party may have to remove a legal action
to federal court.
 
 
8

--------------------------------------------------------------------------------

 
15. Construction.  This Agreement is the result of negotiations between you and
the Company, and neither you nor the Company shall be deemed to be the drafter
of this Agreement.  The language of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either you or the Company.  This Agreement shall be interpreted and
construed without any presumption or inference based upon or against the party
causing this Agreement to be prepared.
 
16. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures transmitted by facsimile or
other electronic means shall be effective the same as original signatures for
execution of this Agreement.
 
If the foregoing accurately reflects our agreement, please sign where indicated
below and return to us the enclosed duplicate copy of this letter.
 
Sincerely,
 
ITT EDUCATIONAL SERVICES, INC.
 


 
By: /s/ John E. Dean
 
Name: John E. Dean
 
Title: Executive Chairman of the Board of Directors
 


 
ACCEPTED AND AGREED:
 


 
/s/ Kevin M. Modany
 
Kevin M. Modany
 
Date: 12/31/15
 


 


 


 

US.103828496.01
  9
 
